Citation Nr: 0616332	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

S.B. Mays, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Tiger Team located at the Cleveland, Ohio Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective May 26, 2000.  The case was then 
returned to the RO in Atlanta, Georgia.  

In June 2004, the veteran and his wife testified before a 
Veterans Law Judge sitting at the Atlanta RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.  

In November 2004, the Board remanded the claim for further 
development.  

In a March 2006 letter, the RO offered the veteran an 
additional personal hearing, as the Veterans Law Judge who 
conducted the June 2004 personal hearing is no longer 
employed by the Board.  In the following month, the veteran 
indicated that he did not want an additional hearing.  

The RO previously denied entitled to total disability rating 
based on individual unemployability (TDIU) (see July 2003 
rating decision).  However, more recently, in a February 2006 
statement, the veteran's representative indicated that the 
veteran should be entitled to a TDIU because he was recently 
deemed unemployable by the Social Security Administration 
(SSA), partly due to his PTSD.  Thus, the Board refers the 
TDIU matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Review of the record reveals that further development is 
necessary.

The veteran was last afforded a VA examination for PTSD in 
February 2005.  During that examination, the veteran was 
fairly anxious, but was cooperative with good eye contact, 
and his affect was described as congruent.  However, the 
Board observes that medical evidence from the VA Medical 
Center (VAMC) in Dublin recently submitted by the veteran 
suggests that his PTSD has worsened in severity since his 
February 2005 examination.  Specifically, during a July 2005 
VA outpatient visit, the veteran's affect was described as 
flat, and the veteran had difficulty maintaining eye contact; 
assessment was "exacerbation of PTSD symptoms and major 
depression."  In January 2006, the veteran was accompanied 
to a VA outpatient appointment by a friend.  His friend 
indicated that the veteran had been forgetful, extremely 
nervous around people, and had had at least 3-4 panic attacks 
in the week prior; impression by the treating examiner was 
"PTSD, worsening recent symptoms."  Also of record are 
recently submitted lay statements by the veteran's wife and 
friend.  They have observed the veteran exhibiting limited 
eye contact, and "broken and confused" speech.  They also 
have observed the veteran having panic attacks.  Given the 
suggestion that the veteran's PTSD has worsened in severity, 
the Board concludes that the veteran is entitled to an 
additional VA examination to assess the current severity of 
his PTSD.  In a February 2006 statement, the veteran 
requested another psychiatric examination, as he felt the 
overall picture of his service-connected PTSD was not 
accurately described.  

As noted above, the veteran recently submitted medical 
evidence, which consisted of select copies of 2005 and 2006 
treatment records from the Dublin VAMC.  The Board observes 
that the claims folder does not contain a complete set of VA 
treatment records from the Dublin VAMC since August 2004.   
As it appears that there is outstanding VA medical evidence, 
the Board finds that the RO should request all treatment 
records dated from August 2004 to the present and associate 
them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all treatment 
records dated from August 2004 to the 
present from the Dublin VAMC and 
associate them with the claims folder. 

2.  The veteran should be afforded an 
additional VA psychiatric examination in 
order to determine the current severity 
of his service-connected PTSD.  Prior to 
the examination, the examiner is 
requested to review the claims folder, to 
include VA treatment notes dated in July 
2005 and January 2006.  All findings, and 
the reasons and bases therefore, should 
be set forth in detail.  

The examiner is requested to: 

(a) determine all current manifestations 
associated with the veteran's service-
connected PTSD and to comment on their 
severity.  To the extent possible, the 
examiner should differentiate between the 
symptoms and impairment resulting from 
the veteran's PTSD versus alcohol 
dependence or history of; and

(b) specifically address the degree of 
social and occupational impairment caused 
by the veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  

3.  Following the above, the RO should 
re-adjudicate the issue of entitlement to 
a disability evaluation in excess of 30 
percent for PTSD.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

